Citation Nr: 1213953	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from February 1973 until March 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for chronic low back pain.  

The Board notes that the Veteran filed a VA Form 9 in January 2007, wherein he indicated that VA decided his case incorrectly and that he had loss of hearing in service.  In an October 2006 rating decision, the RO had denied service connection for bilateral hearing loss.  Although the Veteran expressed unhappiness with the denial of his bilateral hearing loss claim, the Veteran did not express it in such a way that it could be construed as a notice of disagreement with the October 2006 rating decision under 38 U.S.C.A. § 7105.  He did not express disagreement with a specific determination of the RO.  As such, that claim is not currently before the Board.

The Veteran also requested a hearing before a member of the Board, which the RO scheduled for October 2011.  The Veteran failed to appear for his hearing.  Because he has neither submitted good cause for failure to appear nor requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the back disorder claim, other than a March 2011 letter providing notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and various letters from the Social Security Administration (SSA) indicating that the Veteran receives SSA benefits.

The Virtual VA paperless claims processing system also indicates that the Veteran has requested to reopen his claim for special monthly pension for aid and attendance, in March and April of 2011.  This matter is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is REFERRED to the RO for appropriate action.

The Board also notes that the Virtual VA paperless claims processing system indicates that in a February 2011 rating decision, the RO found the Veteran to be incompetent to handle his funds.  In an April 2011 statement, the Veteran agreed with that finding and requested that his wife V.W.N. be the custodian of his affairs.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a February 2005 statement, the Veteran claimed that he injured his back in service in a moped accident.  He essentially claims that his current back disorder developed due to that in-service injury.

Unfortunately, the Veteran's service treatment records are not available for review.  The Veteran, however, has submitted lay statements attesting to his in-service injury.  In a November 2005 statement, L.E.S. reported that in the spring of 1976 he had been staying with the Veteran in Germany.  L.E.S. recalled visiting the Veteran at the accident site and seeing that the Veteran's moped was "messed up" and that the Veteran was limping and very scratched up after being knocked over.  L.E.S. also recalled that the Veteran had road rash injuries on the back and knees and that a military ambulance took him to the post aid station.  L.E.S. further noted that after the accident the Veteran was absent from work due to going back and forth to sick call so often for pain.  

In a November 2005 statement, the Veteran provided his personal account of the accident.  At that time, he reported that had had been given profiles to avoid PT following the accident until his discharge in 1980 and has had constant pain in his back since that time.

The Veteran's spouse V.N. also provided a statement in November 2005.  She reported that she had been married to the Veteran at the time of the accident and had been living with him in Germany. She reported that following the accident the Veteran was covered in bandages and road rash.  She also recalled that the Veteran always complained about his knees and back hurting after the accident.  

The VA medical records and private medical records generally indicate numerous findings of back pain, but are unclear as to the diagnosis of the Veteran's actual back disorder.  However, a November 2004 x-ray addendum, from Carteret General Hospital, indicates that the Veteran has mild degenerative changes of the cervical spine.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995). The Veteran has not yet been afforded an adequate VA examination with respect to his claims of entitlement to service connection for a back disorder.   As it remains unclear to the Board whether the Veteran's back disorder was caused by his active service, the Board finds that a remand for an examination and etiological opinion is necessary in order to fairly decide the merits of his claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the last VA medical records associated with the claims file were from February 2006 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

The record, including a January 2005 print out for SSA data, indicates that the Veteran receives SSA disability payments.  The Veteran has not indicated whether he receives payment in part due to his claimed back disorder.  However, given the current claim, these records appear to be relevant. As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from February 2006 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate spine examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed chronic back pain and his service.  

Based on examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a back disorder?

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed back disorder has been caused by the Veteran's service?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

 the Board accepts as true the Veteran's history of a moped accident in service having occurred;

 the Veteran's report of chronic pain since service in conjunction with his reports of back pain starting in  2003 and employment history as a welder, noted in the August 27, 2003 private medical record from Carteret Pain Medicine;

 any VA medical records and other private medical records; and

 any medical principles which apply to the facts and medical issue at hand.
		
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




[Continued on the next page] 
 
_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


